     Case 4:18-cv-01885-HSG Document 679-3 Filed 06/21/19 Page 1 of 1
                         REDACTED VERSION OF DOCUMENT


 1   John P. Schnurer (CA Bar No. 185725)          Judith Jennison (CA Bar No. 165929)
     PERKINS COIE LLP                              Christina McCullough (CA Bar No. 245944)
 2   11988 El Camino Road, Suite 350               PERKINS COIE LLP
     San Diego, CA 92130                           1201 Third Avenue, Suite 4900
 3   Telephone: (858) 720-5700                     Seattle, Washington, 98101
     Facsimile: (858) 720-5799                     Telephone: (206) 359-8000
 4                                                 Facsimile: (206) 359-9000
     Ryan J. McBrayer (pro hac vice)
 5   Jonathan R. Putman (pro hac vice)             Chad Campbell (CA Bar No. 258723)
     PERKINS COIE LLP                              PERKINS COIE LLP
 6   1201 Third Avenue, Suite 4900                 2901 North Central Avenue, Suite 2000
     Seattle, WA 98101                             Phoenix, Arizona, 85012
 7   Telephone: (206) 359-8000                     Telephone: (602) 351-8000
     Facsimile: (206) 359-9000                     Facsimile: (602) 648-7000
 8
     Attorneys for Defendants                      Tiffany P. Cunningham (pro hac vice)
 9   HTC CORP.                                     PERKINS COIE LLP
     HTC AMERICA, INC.                             131 South Dearborn, Suite 1700
10                                                 Chicago, Illinois 60603
                                                   Telephone: (312) 324-8400
11                                                 Facsimile: (312) 324-9400
12                                                 Attorneys for Intervenor-
                                                   Plaintiffs/Counterclaim Defendants
13                                                 MICROSOFT CORPORATION
                                                   MICROSOFT MOBILE INC.
14

15
                                UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
                                          OAKLAND DIVISION
18
     IN RE KONINKLIJKE PHILIPS PATENT              Case No. 4:18-cv-01885-HSG-EDL
19   LITIGATION.
                                                   JURY TRIAL DEMANDED
20
                                                   HTC’S AND MICROSOFT’S REPLY IN
21                                                 SUPPORT OF MOTION FOR LEAVE TO
                                                   SERVE SUBPOENA AFTER DISCOVERY
22
                                                   DEADLINE
23

24                                                 Hearing Date: Vacated (D.I. 669)

25                                                 Hearing Time: 2:00 p.m.

26

27

28

     REPLY TO MOTION FOR LEAVE TO SERVE          -i-              CASE NO. 4:18-CV-01885-HSG-EDL
     SUBPOENA
